Citation Nr: 0706802	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-25 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD) with 
depression, prior to October 12, 2001.

2.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD) with 
depression, from October 12, 2001.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active service from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA); the August 2001 decision included a grant of service 
connection for PTSD with depression and assigned a 30 percent 
rating.  In May 2002, the veteran sent a letter to a member 
of the U.S. Senate expressing disagreement with the August 
2001 RO decision.  This letter was forwarded to the RO and 
was later expressly accepted by the RO as a notice of 
disagreement with regard to some of the other issues decided 
in the August 2001 rating decision.  The Board believes that 
the RO also effectively accepted the May 2002 letter as a 
notice of disagreement with the rating assigned for the 
veteran's PTSD with depression in the August 2001 rating 
decision; the May 2002 letter does express the veteran's 
disagreement with that rating.  In June 2002 the RO issued 
another rating determination in which it granted a 50 percent 
rating for PTSD with depression effective from October 12, 
2001.  Another notice of disagreement was received in August 
2002, a statement of the case was issued in August 2002, and 
a substantive appeal was received in July 2003.  The Board 
observes that the RO appears to have effectively granted an 
extension of time in accepting the July 2003 substantive 
appeal as timely.

In January 2007, the Board received submissions from the 
veteran consisting of argument, a report from an audiometric 
examination, and general research literature regarding 
possible relationships between PTSD and other diseases.  The 
veteran did not express a desire to waive RO consideration of 
this new evidence.  However, this evidence consists of 
material pertaining to other disabilities and not 
specifically to the severity of the veteran's service-
connected PTSD which is at issue in this claim.  The Board 
acknowledges that the veteran contends that he has other 
disabilities secondary to his PTSD, however those contentions 
relate to his claims for service connection for those 
disabilities, and those claims are not at issue in this Board 
decision.  Thus, the Board finds no basis to remand this case 
back to the RO for initial review under 38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  Prior to September 18, 2003, the veteran's service-
connected PTSD with depression was productive of a disability 
picture generally characterized by occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, panic attacks more than 
once a week, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships; it was not generally characterized by 
such symptoms as: obsessional rituals which interfere with 
routine activities, illogical/obscure/irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, significant unprovoked violence, 
spatial disorientation, or neglect of personal appearance and 
hygiene.

2.  From September 18, 2003, the veteran's service-connected 
PTSD with depression has been shown to be productive of a 
disability picture including occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, 
including an inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 50 
percent (but no higher) for the veteran's service connected 
PTSD with depression have been met for the period prior to 
October 12, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Codes 9411 
and 9434 (2006).

2.  The criteria for entitlement to a disability rating in 
excess of 50 percent for the veteran's service connected PTSD 
with depression have not been met for the period from October 
12, 2001 to September 18, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Codes 9411 and 9434 (2006).

3.  The criteria for entitlement to a disability rating of 70 
percent for the veteran's service connected PTSD with 
depression have been met for the period from September 18, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.130, Diagnostic Codes 9411 and 9434 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated March 2001, in 
association with his original claim of service connection.  
Since the issue in this case involves a claim of entitlement 
to assignment of a higher initial rating, it is a downstream 
issue from that of service connection (for which a VCAA 
letter was duly sent in March 2001), and another VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Nevertheless, the veteran was again given VCAA notice 
regarding his claim for an increased rating in October 2005.

Moreover, in the March 2001 and October 2005 letters, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the March 2001 
letter was sent to the appellant prior to the August 2001 
rating decision.  The October 2005 letter was sent prior to 
the most recent RO readjudication of the case and issuance of 
a supplemental statement of the case in September 2006.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The Board also notes that the March 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claims, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the veteran needed to inform the RO about 
any medical evidence not yet submitted.  The Board believes 
that a reasonable inference from such communication was that 
the appellant must furnish any pertinent evidence that the 
appellant may have.  The October 2005 VCAA letter later 
expressly notified the appellant of the need to submit any 
pertinent evidence in his possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and severity of 
the pertinent service-connected disability.  Additionally, 
there has been timely notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted.  The RO did furnish 
the appellant with March 2001 and October 2005 letters 
notifying him to submit evidence detailing the nature and 
severity of the pertinent disability.  The RO also furnished 
the appellant with a letter in March 2006 which directly 
explained how VA determines disability ratings and effective 
dates.  All of these notices were provided to the appellant 
prior to the most recent RO readjudication of this case and 
issuance of a supplemental statement of the case in September 
2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD with depression 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service connected PTSD with depression has been 
rated by the RO under the provisions of Diagnostic Codes 9411 
and 9434.  Under the criteria for PTSD and depression, as set 
forth at 38 C.F.R. § 4.130, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

For the period of time prior to October 12, 2001, the 
veteran's PTSD with depression has been rated by the RO as 30 
percent disabling.  The veteran contends that a higher rating 
is warranted for this period of time.  The record prior to 
October 12, 2001 features a November 2000 VA examination 
report which was conducted to assess the nature and severity 
of the veteran' s PTSD with depression.  The veteran reported 
for this examination in a "well-groomed" appearance and he 
"made good eye contact."  The veteran was noted to 
demonstrate well developed social skills and the ability to 
clearly express himself.  Although the veteran showed 
"emotional and physiologic reactivity when discussing combat 
experiences," the examiner noted that there were no signs of 
psychosis, that the veteran's thoughts were "clear, logical 
and sequential," and that he denied suicidal and homicidal 
ideation and intention."  The examiner noted that the 
veteran's "cognitive functioning appeared grossly intact" 
and that the veteran performed mental status screening tasks 
with no difficulty.

At the time of the November 2000 VA examination, the 
veteran's reported symptoms involved being a "'light' 
sleeper during the last 15 years," which was explained to 
mean that "[h]e is able to attain 8 hours of sleep nightly 
but wakes up frequently."  The veteran also reported extreme 
hypervigilance, discomfort in crowds, and difficulty trusting 
other people.  The veteran described having a small group of 
friends, but also explained that he was unable to feel close 
to others.  The veteran further described having an 
exaggerated startle response and feelings of sadness, but 
indicated that his concentration and memory were "good."

The November 2000 VA examiner concluded that the veteran was 
properly diagnosed with PTSD, mild to moderate, with 
associated depression.  A GAF score of 65 was given, 
determined as due to the PTSD alone.  The examiner concluded 
that "[the veteran's] symptoms of post traumatic stress 
disorder appear to cause mild vocational and social 
difficulties."  This report must be accorded probative 
weight as it contains a competent psychological expert's 
conclusions based upon review of the veteran's records and an 
interview with the veteran.  There is no suggestion that the 
examiner doubted or dismissed any aspect of the veteran's 
recitation of his history or his symptoms, and thus the 
examiner's professional analysis and conclusions were drawn 
based upon the very information presented by the veteran 
himself at that time.  Thus, the Board finds it significant 
that the November 2000 VA examination report contains so real 
suggestion of such symptoms as flattened affect, impaired 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired judgment, or impaired abstract 
thinking.  The report does reflect some symptoms which may be 
considered some forms of disturbed mood and difficulty in 
establishing and maintaining relationships, but the Board 
finds that the November 2000 VA examination report, taken by 
itself, shows an overall symptom picture which more closely 
approximates the occupational and social impairment 
contemplated by a 30 percent rating.

However, there is additional evidence of record which 
pertains to the severity of the veteran's PTSD during the 
period prior to October 12, 2001.  A May 2000 VA treatment 
record, although slightly pre-dating the appeal period, is 
informative in this case.  The report shows that the veteran 
reported that his symptoms had a pattern of "waxing and 
waning."  At the time of the May 2000 consultation, the 
veteran described symptoms including disturbing intense 
dreams, intrusive thoughts, flashbacks, irritability with 
episodes of anger.  The May 2000 report shows that the 
veteran's psychiatrist noted "[m]ood and affect were 
moderately depressed," "[p]sychomotor activity was 
moderately slowed," "[s]peech mildly pressured ... easily 
derailable," "[t]hought process was circumstantial and 
vague," and "[c]oncentration, attention, insight and 
judgment were mildly impaired."  The examiner also noted 
that the veteran admitted to intermittent "suicidal ideation 
with plan and means but never intent ...."  The psychiatrist 
explained that the veteran's PTSD and depression had a 
pattern of "symptoms waxing and waning in severity over the 
years in relationship to numerous stressors," and the 
psychiatrist characterized the veteran's level of 
"Psychosocial Stressors" at that time as "severe."

A July 2000 VA treatment record from the same psychiatrist 
appears to show some improvement in the veteran's symptoms.  
However, a September 2000 VA treatment record associated with 
another consultation shows that the psychiatrist found that 
the veteran's depression was "worsening."  The September 
2000 record does additionally indicate some aspects of 
improvement in the veteran's condition and circumstances, but 
less overall detail is provided in this report than is found 
in the May 2000 report.  Reports from February 2001, May 
2001, July 2001, September 2001, and October 2001 are 
similarly mixed, suggesting some improvement during treatment 
but substantially the same manifestations of the disability 
throughout.

In any event, the Board observes that a probative summary of 
the veteran's consultation experience with his VA 
psychiatrist is provided in that psychiatrist's October 2001 
letter written to discuss the veteran's claim.  In this 
letter, the psychiatrist explains her impression that the 
veteran "has had a long history of social and occupational 
dysfunction in relation to what one might expect given his 
innate abilities and energy."  The letter describes a long 
history of employment difficulties and unemployment due to 
his PTSD and depression.  The psychiatrist also directly 
attributes two divorces as being largely the result of 
symptoms of PTSD and depression.  Panic attacks and defects 
of motivation were discussed as impairing the veteran's 
functionality.  The letter concludes "PTSD and secondary 
depression and panic disorder have had a profound effect on 
his social and occupational functioning since his return from 
Vietnam ...."

The letter indicates that the veteran's symptoms had 
manifested more severely in the recent past.  The Board 
believes that reading the letter together with the VA 
treatment records from the same psychiatrist yields a 
disability picture more consistent with the criteria for a 50 
percent rating than a 30 percent rating.  To the extent that 
there is a discrepancy with the severity of disability shown 
for this period by the November 2000 VA examination, the 
Board finds that the reports of the long-term treating VA 
psychiatrist are at least as probative, if not more so, than 
the findings of the November 2000 VA examination with regard 
to the severity of the veteran's PTSD and depression during 
the period of time in question.  The Board notes that the RO 
has already accepted the psychiatrist's report in the October 
2001 letter as a basis for a grant of a 50 percent disability 
rating from the date of the letter; the Board believes that 
the letter describes sufficiently severe symptoms, 
corroborated by the treatment records, as affecting the 
veteran throughout the appellate period prior to the date of 
the letter.  Thus, the Board believes that the evidence is at 
least in equipoise and, resolving reasonable doubt in favor 
of the veteran, a disability rating of 50 percent is 
warranted prior to October 12, 2001.  38 C.F.R. § 3.102.

Even accepting the disability picture presented by the 
records and the letter of the veteran's treating VA 
psychiatrist, the Board does not find that a disability 
rating in excess of 50 percent in warranted prior to October 
12, 2001.  The evidence does not show such deficient 
judgment, thinking, or mood to meet the criteria for 
assignment of the next highest schedular rating of 70 percent 
for that period.  The Board notes that the evidence does not 
indicate that the veteran was significantly impaired by 
obsessional rituals interfering with routine activities nor 
was the veteran shown to suffer episodes of substantially 
illogical, obscure, or irrelevant speech.  The pertinent 
evidence does not show near-continuous panic or depression 
sufficiently disrupting the veteran's ability to function 
independently, appropriately, and effectively.  The veteran 
was sufficiently functional to independently maintain 
himself, including in his personal appearance and hygiene.  
There was no suggestion that the veteran experienced spatial 
disorientation.

The Board notes that the veteran's occupational and social 
impairment prior to October 12, 2001 was shown to involve 
elements of suicidal ideation, impaired impulse control, 
difficulty adapting to stressful circumstances, and 
difficulty establishing and maintaining effective 
relationships.  The veteran's suicidal ideation, however, was 
said to be intermittent and "without intent" as a part of 
his self-reported history in May 2000.  The veteran denied 
suicidal ideation in September 2000, and there is no evidence 
that the veteran was functionally impaired by suicidal 
ideation during the appellate period prior to October 12, 
2001.  Moreover, the veteran demonstrated some ability to 
establish relationships during this period as the veteran got 
married and gained employment , as discussed in the September 
2000 psychiatric consultation record.  Thus, the Board is 
unable to conclude that the veteran's symptoms, even 
including problems with impulse control and difficulty 
adapting to stressful circumstances, were so disabling as to 
more closely approximate the level of severity reflected in 
the criteria for a 70 percent disability rating.  The Board 
observes that the veteran's treating VA psychiatrist only 
assigned one GAF score during the period prior to October 12, 
2001; the assigned score of 65 reflects a generally mild 
level of functional impairment.  The Board finds that no 
rating higher than 50 percent is warranted prior to October 
12, 2001.

Turning attention now to the appellate period following 
October 12, 2001, the Board has carefully reviewed the 
additional evidence of record addressing this period of time.  
A May 2002 entry into the veteran's VA psychiatric treatment 
records indicates that his case was closed at one VA facility 
with a last recorded GAF score of 65.  The veteran's last in-
person assessment at that facility took place in October 
2001, when the psychiatrist authored the October 2001 letter 
summarizing the severity of the veteran's psychiatric 
disability.  There is nothing in that psychiatrist's records 
that suggests any new information to warrant a 70 percent 
disability rating from October 12, 2001.  In fact, the Board 
notes that a February 2002 entry in that psychiatrist's 
records indicated that the veteran called in and reported 
"that he is doing well from a mental health standpoint at 
this time."

The veteran's treatment with this first VA psychiatrist was 
closed in May 2002 as the veteran had moved to another state.  
A VA psychiatric consultation report at the veteran's new 
location, dated in either February or March 2003,  re-
confirmed the veteran's diagnosed psychiatric disabilities 
and noted the veteran to be: "oriented x3," alert, 
attentive, appropriately groomed, mood euthymic (normal), 
affect congruent with mood, and a normal rate and rhythm of 
speech.  No hallucinations or perceptual disturbances were 
reported or demonstrated, a linear thought process was 
evident, thought content was normal without delusions or 
obsessions, insight was rated as "good," and judgment was 
evaluated and rated as "good."  The veteran denied suicidal 
or homicidal ideation.  A GAF score of 48 was rendered with 
the assessment, reflective of the significant impairment of 
the veteran's functioning contemplated in a 50 percent 
disability rating.

Another VA consultation and assessment report, dated in March 
2003, notes "moderate impairment" in the veteran's family 
relationships, and "mild impairment" for the veteran's 
employment and other relationships.  "Frequent" suicidal 
ideation was reported, but it was also noted that the veteran 
had no suicide plan nor means, he had no past attempts, he 
had no homicidal ideation, and his level of risk was 
evaluated to be "low."

A September 2003 letter from the veteran's private therapist 
describes clinical impressions of the veteran's psychiatric 
health following 8 months of treatment.  The letter indicates 
that the veteran's GAF score was assessed to be "around 
40."  This letter cites "intense isolation," "panic 
attack," "unemployability," "multiple divorces," 
"inability to emotionally connect," "lack of close 
intimate friends," "sleep disorder," and "loss of 
optimistic future outlook" among the factors contributing to 
the GAF score.  The letter describes the veteran as highly 
unable to perform adequately in any long-term employment 
situation due to "lack of ability to cope with the stresses 
and frustrations associated" with a workplace.

The September 2003 letter presents probative clinical 
impressions more supportive of the veteran's appeal than the 
VA treatment records which precede it, and indeed the 
September 2003 letter expressly suggests that a 70 percent 
rating is warranted.  The Board notes that the report's 
direct suggestion of a disability rating to correspond with 
the clinical findings is not itself a clinical finding or 
conclusion, and not a matter within the therapist's 
professional training.  However, in this case the Board is 
satisfied that the clinical findings reflected in the 
September 2003 therapist's letter most closely approximate 
the severity and the criteria required for a disability 
rating of 70 percent.  Thus, the Board finds that a 70 
percent rating for the veteran's PTSD is warranted from the 
date of this letter in September 2003.

The Board has reviewed the entirety of the record, to include 
pertinent medical records which follow the September 2003 
therapist's letter.  The Board is satisfied that a 70 percent 
rating is warranted for the period following the September 
2003 letter.  The veteran has expressly indicated, in his 
August 2002 correspondence and again most recently in a 
November 2006 letter, that his contention is that a 70 
percent rating is warranted; the veteran is not appealing for 
a rating in excess of 70 percent.  Thus, the Board's decision 
constitutes a grant of the full benefit sought for the period 
following the September 2003 letter, and there is no need to 
discuss additional medical evidence from that period in this 
decision.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his PTSD, and the Board 
acknowledges his belief that the appropriate disability 
rating throughout the entire appeal period is 70 percent.  
The Board has also considered the lay statement submitted by 
the veteran's wife in September 2003 as well as the documents 
submitted regarding lay impressions of the veteran's behavior 
in his family and at work, from October 2001 and July 2002 
respectively.  However, the Board must note that while lay-
statements are competent to provide evidence regarding 
history and symptomatology, they are not competent to provide 
evidence regarding the clinical severity of the veteran's 
PTSD with depression.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Only a medical or psychiatric professional can 
provide evidence of the clinical severity of a disease or 
disability.  The Board is unable to find that the evidence 
prior to September 2003 shows that a rating in excess of 50 
percent is warranted for that period, based upon the 
competent findings of expert psychiatric professionals and 
the objective evidence of record.  A 50 percent rating fully 
contemplates the disability picture depicted by the evidence 
from prior to September 2003; the Board finds the evidence of 
record does not show the severity of impairment contemplated 
by the standards for a disability rating in excess of 50 
percent until the September 2003 therapist's letter 
containing clinical findings more consistent with a 70 
percent rating.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the veteran has not demonstrated such marked 
interference with employment or frequent hospitalizations as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The Board finds that the evidence supports a disability 
rating of 70 percent from September 2003 for the veteran's 
PTSD with depression.  Additionally, the Board finds that the 
evidence supports a disability rating of 50 percent, but no 
higher, prior to September 2003.  38 C.F.R. § 4.7.  
Consequently, the Board finds that the benefit-of-the doubt 
doctrine is inapplicable regarding the appeal for a rating in 
excess of 50 percent prior to September 2003, and the claim 
must be denied to this extent.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A 50 percent rating, but no higher, is warranted for PTSD 
with depression prior to September 18, 2001, to include the 
period prior to October 12, 2001.  A 70 percent rating is 
warranted for PTSD with depression from September 18, 2003.  
The appeal is granted to this extent, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for the veteran's PTSD with 
depression is not warranted prior to September 18, 2003.  To 
this extent, the appeal is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


